EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT Name State of Incorporation/Organization Collectors Universe Ownership Percentage Collectors Finance Corporation California % Certified Asset Exchange, Inc. Delaware % CU Assets 1, Inc. New York % CU Assets 2, Inc. Delaware % CU Assets 3, LLC New York % Expos Unlimited, LLC California % In accordance with the instructions set forth in Paragraph (b) of Item 601 of Regulation S-K, there has been omitted those subsidiaries that, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of June 30, 2011.
